Exhibit 10.3

SECOND AMENDMENT TO
CREDIT FACILITIES AGREEMENT

This SECOND AMENDMENT TO CREDIT FACILITIES AGREEMENT (this “Agreement”) is
entered into and effective as of February 4, 2008, by and among MTM
TECHNOLOGIES, INC., a New York corporation, MTM TECHNOLOGIES (US), INC., a
Delaware corporation, MTM TECHNOLOGIES (MASSACHUSETTS), LLC, a Delaware limited
liability company, and INFO SYSTEMS, INC., a Delaware corporation (collectively,
and separately referred to as, "Borrower" or "the Borrower"), and GE COMMERCIAL
DISTRIBUTION FINANCE CORPORATION ("CDF"), as Administrative Agent, and CDF, as
the sole lender (the “Lender”).

Recitals:

A.     

Borrower, Administrative Agent and the Lender are parties to that certain Credit
Facilities Agreement dated as of August 21, 2007, as amended by the First
Amendment to Credit Facilities Agreement entered into and effective as of August
21, 2007 (as amended, the “Loan Agreement”).

  B.     

Administrative Agent, Lender and Borrower have agreed to the provisions set
forth herein on the terms and conditions contained herein.

 

Agreement

Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is acknowledged, Borrower, Administrative
Agent and the Lender hereby agree as follows:

1.   Definitions. All references to the “Agreement” or the “Loan Agreement” in
the Loan Agreement and in this Agreement shall be deemed to be references to the
Loan Agreement as it may be amended, restated, extended, renewed, replaced, or
otherwise modified from time to time. Capitalized terms used and not otherwise
defined herein have the meanings given them in the Loan Agreement.

2.   Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above, but only if this Agreement has been executed by
Borrower, Administrative Agent and the Lender.

3.   Amendments. The Loan Agreement is hereby amended as follows:

      3.1.   Eligible Accounts.

Clauses (ii) and (xxii), respectively, of the definition of “Eligible Accounts”
are deleted in their entirety and replaced, respectively, with the following:

“(ii) any Account which remains unpaid as of 90 days after the original date of
the applicable invoice, provided, however, (1) if the Account Debtor is a
Governmental Authority or an Account Debtor whose primary purpose is to provide
educational services, then the foregoing number of days shall be 120, provided,
however with respect to Defense Finance and Accounting Services as an Account
Debtor concerning only the contract relating to a September 30, 2007 shipment in
the amount of $3,476,289.88, the foregoing number of days shall be 180; and (2)
if the Account Debtor’s primary purpose is to provide health care services,
then, at Administrative Agent’s sole discretion, the number of days shall be
120,”

“(xxii) any Account owing from any supplier or Vendor of any Borrower,
including, without limitation under or in connection with any rebate, subsidy,
incentive or similar program, except, rebates verified by the Administrative
Agent that are owing from Cisco Systems to Borrower under the VIP
Classifications “Security,” “Unified Communications” (UC), and “Wireless” shall,
subject to the other eligibility criteria contained in the definition of
Eligible Accounts and if such rebates are, as required by this Agreement, sent
directly to the Lockboxes or wire transferred directly to the Blocked Accounts,
be eligible,”

--------------------------------------------------------------------------------



4.   General Representations and Warranties of Borrower. Each Borrower hereby
represents and warrants to Administrative Agent and the Lender that (i) such
Borrower’s execution of this Agreement has been duly authorized by all requisite
action of such Borrower, (ii) no consents are necessary from any third parties
for such Borrower’s execution, delivery or performance of this Agreement except
for those already duly obtained, (iii) this Agreement, the Loan Agreement, and
each of the other Loan Documents, constitute the legal, valid and binding
obligations of such Borrower enforceable against such Borrower in accordance
with their terms, except to the extent that the enforceability thereof against
such Borrower may be limited by bankruptcy, insolvency or other laws affecting
the enforceability of creditors rights generally or by equity principles of
general application, (iv) except as disclosed on the disclosure schedule
attached to the Loan Agreement, all of the representations and warranties
contained in Section 11 of the Loan Agreement are true and correct with the same
force and effect as if made on and as of the date of this Agreement with such
exceptions as have been disclosed to Administrative Agent and the Lenders in
writing, (v) there is no Existing Default, (vi) the execution, delivery and
performance of this Agreement by Borrower does not violate, contravene, or
conflict with any Material Law or Material Agreement, (vii) there are no
Material Proceedings pending or, to the knowledge of Borrower, threatened, and
(viii) since August 21, 2007, no Borrower’s Charter Documents have been amended,
restated or otherwise modified in any manner which has or is reasonably likely
to have a Material Adverse Effect on any Covered Person or which will or is
reasonably likely to cause a Default or Event of Default.

5.   Reaffirmation; No Claims. Each Borrower hereby represents, warrants,
acknowledges and confirms that (i) the Loan Agreement and the other Loan
Documents remain in full force and effect, (ii) the Security Interests of the
Administrative Agent under the Security Documents secure all the Loan
Obligations under the Loan Agreement, continue in full force and effect, and
have the same priority as before this Agreement, (iii) no Borrower has any
defenses to its obligations under the Loan Agreement and the other Loan
Documents, and (iv) no Borrower has any claim against Administrative Agent or
the Lenders arising from or in connection with the Loan Agreement or the other
Loan Documents, and each Borrower hereby releases and waives and discharges
forever any such claims it may have against Administrative Agent or the Lenders
arising from or in connection with this Agreement, the Loan Agreement or the
other Loan Documents which have arisen or accrued on or prior to the date
hereof. Until the Loan Obligations are paid in full in good funds and all
obligations and liabilities of Borrower under the Loan Agreement and the Loan
Documents are performed and paid in full in good funds, Borrower agrees and
covenants that it is bound by the covenants and agreements set forth in the Loan
Agreement, the Loan Documents and in this Agreement. Borrower hereby ratifies
and confirms the Loan Obligations. This Agreement is a part of the Loan
Documents.

6.   Effect of Agreement. The execution, delivery and effectiveness of this
Agreement shall not and does not operate as a waiver of any right, power or
remedy of Administrative Agent or the Lenders under the Loan Agreement or any of
the other Loan Documents, nor constitute a waiver of any provision of the Loan
Agreement or any of the other Loan Documents or any Existing Default or Event of
Default. The execution, delivery and effectiveness of this Agreement shall not
and does not act as a release or subordination of the liens and Security
Interests of Administrative Agent under the Loan Documents.

7.   Payment of Fees and Expenses. Borrower shall promptly pay to Administrative
Agent an amount equal to all reasonable fees, costs, and expenses, incurred by
the Administrative Agent (including all reasonable attorneys fees and expenses)
in connection with the preparation, negotiation, execution, and delivery of this
Agreement, and any further documentation which may be required in connection
herewith.

8.   Governing Law. This Agreement and the rights and obligations of the parties
hereunder and thereunder shall be governed by and construed and interpreted in
accordance with the internal Laws of the State of Illinois applicable to
contracts made and to be performed wholly within such state, without regard to
choice or conflicts of law principles.

9.   Patriot Act. Administrative Agent and each Lender hereby notifies the
Borrowers that, pursuant to the requirements of the USA Patriot Act, Title III
of Pub. L. 107-56, signed into law October 26, 2001 (as amended from time to
time (including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers and any Guarantor,

2

--------------------------------------------------------------------------------



which information includes the name and address of the Borrowers and any
Guarantor and other information that will allow Administrative Agent and each
Lender to identify the Borrowers and each Guarantor in accordance with the Act.

10.   Section Titles. The section titles in this Agreement are for convenience
of reference only and shall not be construed so as to modify any provisions of
this Agreement.

11.   Counterparts; Facsimile Transmissions. This Agreement may be executed in
one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.

12.   Binding Arbitration. This Agreement is subject to the binding arbitration
provisions contained in the Loan Agreement and the Loan Documents as applicable
to the parties hereto.

13.   Incorporation By Reference. Administrative Agent, Lender and Borrower
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Agreement by this reference.

14. Notice—Oral Commitments Not Enforceable.

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

15. Statutory Notice-Insurance.

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.

{remainder of page intentionally left blank; signature page immediately follows}

3

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first above written.

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,
as Administrative Agent and sole Lender

By:   Name: David Mintert Title: Vice President Operations       MTM
TECHNOLOGIES, INC., as a Borrower   By:   Name: J.W. Braukman, III Title: Senior
Vice President and Chief Financial Officer       MTM TECHNOLOGIES (US), INC., as
a Borrower   By:   Name: J.W. Braukman, III Title: Senior Vice President and
Chief Financial Officer       MTM TECHNOLOGIES (MASSACHUSETTS), LLC, as a
Borrower     By:   Name: J.W. Braukman, III Title: Senior Vice President and
Chief Financial Officer       INFO SYSTEMS, INC., as a Borrower     By:   Name:
J.W. Braukman, III Title: Senior Vice President and Chief Financial Officer


4

--------------------------------------------------------------------------------